125



        OFFICE   OF   THE     ATTORNEY     G,kNERAL   OF   TEXAS
                                  AUSTIN




                                                rrreQtl~1 to l wcoese-
                                                       Ia vier o? tin
                                           we have recotmldered thle
                                         authorltler, ve ue llrallaed
                                         heu lnthat    oplnloa.    uhf&
                                       l 6eSlned musemeat       to be l
                        4ct     that   the   player reoelver amremeat




la thl.8 btate, Judge Chrlrthtk         mid:

           *I-   machlaa la qtmrtloa la 001 VlllCh ll-
      raya gltar la exchange for a alcbl 8 w-8        of
      Wats, ti, la lddltloa to the 8lat8, l auf&r
                                                                            126


goaorebl8    Fred   V.   krldlth,   pap   2



     of 'rlogr, a l8 vu7lry: Uauatr troa two to trea-
     ty, with vhloh l -80 M J b e pla7ed, th e r eb e1
     a a llemat of s&mace Im the mmber o*XSiZ+
     talaed for a ololul.       18 tbr rl t to play 8
     guu obtalaed in the lbovs man!ff “propmy’ or
     a %&i~ ot value” ulthla the memIng of our
     statute pohlblting     the   settlq   up of ga&~llag
     devloer aa gwbllag? liethlolc it 18. 1t 18 a
     utter of ooma XnorkQs that the ulntenmee
     of p-or, havla# 00 value la themelver, but
     rrhlohare wed for uu8erot oal~, are amng m
     mart ~maor~tlve     klad* of Fopert7,      ruoh as
     mlnI4ture golf aourmm rab other 1iL mean8 of
     uuumeat, ld mu thing           that ooatrlbuter to the
     ytneytt    of tbs publle Is a thing ot vrluo.
                    (Wadorroorlmg 0-r)
           It would iollOw fro8 thlr thea Ut   the ripit to
Plq the whiue     1s 'vopert7'  or "@ thlru 0r value,   there-
fore, o a ewho deptHit l sola lm4 reoelve8 oml7 ow play
Cat8 value reaelved la the for8 of uuwmeat,    la like man-
Mr, 8.1one rho pay8 & fee to pl47 8 gus o? rialature golf
Or other gas8 of uawmnt.    Tim urn rearonlag applier to
the *oat   t& J4pn whlue   vatloned  lm 7our requert, lo the
&Beaae oi proof that the pleyes may obtala romthlry of
mlue la addition to the mu8euot    in retura for hi8 oola
U th4t   the mchlne 18 belag wed for purpowr of guhg     a0
Oroseautloa rould lir under our rt*tute.
             fn owe8 where the       k7       off’ device   ha8 beea dir-
*oWot*d,      the rule      seems to bo other~l~.
                    8y the eary metho of removing the
     pia, &*&hue          beoors    l &m&lint devlao LS lt
     MD sot 088 before.       lurlniy that the nohLrulr
     u laaoaeat reader ot 8erobadIs8, rhsa the pia 18
     laplwe, aad 1ra gutblillgneohlIusrhen1t 18
     Nmov~,ve      ue of the 0pIEIO8tht         the ~~wO~~t
     rhm     -6 have lr@Ued the lE&MtlM.
     111th rhfoh tb, whsae       *a8 be ooaverted ?ror one
     lato the other, aad the maliest        dlffl~~tl  ytlaat
     wh iti b r ldoroemnt       otfl8err  VotiLd Mve to @o*-
      trod   1 ~
               & tsr r r ir rth
                              l4e8sth 08
                                       Of -a tfOP lt
Xoaorrble Ired YAerIdIth,      M       5



    my mtloulu     aoaent, rrb, it the dut7 of the
    trIU oourt to dew ths Iajuaotloa.’ Chvbera v,
    bchtel, (Clv.Ct. App., 5th Dirt,) 55 Ied. (Sd)
    851, olted vlth approval b7 the Court of CrMul
    Apporlr i8 Brorddnr v. Itate,  rupr8.

         Tour qrurtloa ce6mdlag & slot w&la4     opwbted oa
the pmmimr of 4n 1auorporBted oouBtr7 olub we8 mered      ia
our OplcrloaXo. O-3184, aopt of vhIoR b.88been furmlshsd you.
           Tou lryulre 88 to the ooatrolllag wInolple i8 de-
term.lnIag rbthu   a OoaplALat fo rlrhibltla# l gmIag dovloe
rbould be Illod tmdor Artlole 619, rem1 Code, 0r ou ror
kmmlag17 pormittlag   8 gmlag devloo to rem&la la the por-
WSim     of or on the prOriSe Of t& operator for gw
parp08es uader Artlole 650,?eul Code. fou vi11 aote th8t
th8 rtrtutmr~dell~ dlfioreat otfeo8er;

     ‘Art.   619. z       L~J o;tzxhibltlqg graiag trble .
                      L            l




          'If •a~ puma   till dirootl7, or l8 yea6
     or lmplo7o for uathor, or thcoyh    any 8(lsat or
     ageatr, keep or lxhIblt for the purpore ot &am-
     4,   -7 WI07 W-8 -7 C-4            tab,   b-b
     wheel or detloe of mu use w derorlptlonvh&t-
     ever, or any table, baa& wheel OF devloe for the
     purport of @niag which br ao oub, or -7 Slot
     uohlae, aa plgeom hola table, a7 jearrjy-llnd
     table, or table of m7 kind vhatSO@VtW, rrgud-
     lea8 of the nam3 or Mxether amed or aot, be aball
     be oaaU.lud la the p8alteatIar7   a06 1088 thU two
     aor 8th than   four your regudlerr of rhetbor
     u7 of the bbovr uatloavd     guer, tabbr, -8,
     Vhselr, devioor or slot B88hIae8 QS 1IOOWed b7
     lu ar mot. 4      ruch beak, table, v-1,    mobhe
     or devise rhell be ooarlderod a8 used for @ahit,
     lf mm7    OS uy-thly OS vrluo 1s bet thorroa. ’
     ‘Art.   650. hrnittla& devlod OE pmtiOe@
             'If uy psrroa 8hallkaoviagl7pe~ritW
     culw      puqbr&nal~,     table, or devloe or eWP-
     -at     of a guda(; house, 05 my obuwter rh8tever
                                                                         128



&aorable hod     Tr Muldith, w         4



      to rerlm   In his po8w88loa 09 oa pulwr             wder
      hi8 OOPt?Ol 8? Of whleh b 18 OUW? rod to k
      used fO? prrilyPIIfwH8,  b Ohbuba irpriSOa-
      ld la jail aOt 1888 thy thlrtJ dry8 nor mow
      thaEotteyoar.’
            h  d.terB.ifkily
                           UBdO? rhi.h statute t0 fik the FOS-
leutlo
     lttOr~7
       tt          shoal6 bo gal&d w tim f&t8 la each oa80,
A8 St&d     Ia 12 Tu. au?., kotlo8   6, pam ?l11

               Wfferoat Offerlwr ia &m Frumetloa. --
      A 81lyb truuaatloa ma7 ooantltute Ron t&a OEm
      0r rett88.   nr lumple, tlm 88m Sot or trawao-
      tioa u7 ooaatltuto     l VIolatIoa or tvo or =O?S
      ~OviSIOor, Of tit8CO&e, i . . .
            ‘A perron u7 be bid to lnffo r fo r ut7 of-
      feau,   groat or ururll,rhloh 010 be legall oarv-
      ed out Of the tr8nuotlon. Tha lt8teb8 the
      rlgbt to lleot rhloh crI.w orI&Iaatln# out of t?u
      trumaatloa it rlll poseiwte him for.   The 800~804
      h88 a0 ohaloe la the lutter, M  m7 mot eompU%n
      if tbe wideno. rbora hir to be lullty of the of-
      fuaa albarged,though it al.0 rhovr him to be
      guilt7 of l hlgbm   or I,lover       one, of one   of l
      blihroot aature.   Tba stab ou oUve but orse,
      howmver, and vi11 not k por8ltted to Split or
      dIvl60 up l llagle sot or truwratloa into dlvorr
      p a r t8
            a nd
               p ttnla
                     la h
                        ohmoletf.’


            Ioar question regatdla# tbm Terre11 Avlatlon,        Ltd.,
-a8     88 fOlbl?St

            "W. have juat omttldr t& City lldta Of
      Terrell also, Terrrll Avlatloq  Ltd., a~ rlrport
      lob oehool of lastrwtloa for Erltlrh Plight
      Tralabg   who01 So. 1 rhlah la operated b7 a
      1im.i~ partorrmblp 0) thrm pIrate IRdIVIdUdS.
      9hO~18OWUbd          th. oouat7, kaaed to tha
      pbrturahlp TAO In7 ura OOtt86?Wtedl a&Or    Of
      bpildinp  for Iartrwtloa, lun@rl, oprratlon@
      totlop,link tralal.B& S\rpgl7,ltO*, ao?=ltorIe*
                                                                                                       129



&aorabk            Fred 1. llerldlth,we                               5


           for the &ltlrh  flight oadota there, eta. pbr
           kfenu   tlaat Corp8ratloa br   MT parahxwd from
           tha prrtnarahlp the plk78loa3 poportler eoutruot-
           ld on       the      rielaj        the     U. 6. Arm7 furoishe8                   the au-
           plrrur,         udleal detb.ohmRt, St&l,
                             SUpp4,                                                          lto.,
           aad a ~11 ooatlnmot of aq      offlrerr en& ma.
           kat of the wah~W18 rd 18atruatora m tha ridd
           are m&err  of the misted   Iteoarve, b7 rydre-
           mat 0r the g0vernnat.    The field al80 l   mplo78
           a arbor of 01vllIm l  ~lofooa, both rrlo 8ad
           ferk.    Tlw 80h001 mw 0nl7 traina   Britlrh aatl~ta,
           but It operatea a oratom where til alike, s-t@,
           army roplur   and reserve, and 01vluU     rmplo~er
           8oagrepte for *baa urddrwt.      The7aro    ogwratlng
           ;f;ou@lo           of    nrble           8-8          with     the   free   &am    9e7-
                       I hove mlvlwd             vblrh 18 that     this     eaateea
           opehted b7 prlvato reaoureea la 80 dlfferont fro8
           layotbr  pltie lath0 oouoty md that tha operb-
           tiOtt      Of     th8    inOun                 18     imgah


            Under thaw    faota,   ve do aot belloro that this Brltl&h
night Tralaiag 8chool rould bo exempt from tbr pOViSiOE@           Of
Our Statute1 vlth reapeat to the operatloa of m            deV1ooS.
It dWS 806 8p.&ab? tht        8totuSive jtrr1rd1Ot100OV8P tu8 bad
haa be00 mmtod      f0 th8 United 8tatm ()Overameat,     war dOO8 It
WU     that   the "obateeo' 18 a ?oat mh4nge       oper8tOd b7 the
mted   btater lirq, subjret to m.Ultuy jmltilotlo%            fh10
tTP8 of tralni~     whN1 18 authorbed by &otloar 411 to h19,
elusive,               of Title *,                  8.8,C.A.,
                                                           bad pow17     -0~8 l# tbr
Q*ri-tttd                  bt.a          8m     50 Opltioar 9. 8. Attorarr Oeneral -
(w         5,      l9941).
                      YOU flnrl             que@tlOEh~68                   l8 fOilOV8t

                  ?iare rou hBd 00088108 to hrr8 written 08 the
           @O OaUed *elgarottema&Me           ' vhloh 18 Op8rStOd
           1I.h a blot whlno,       lwept ior the r-t tlmt it
           18 BO oola-operated,      but bu t88tea.da mete* m
           thrt 8 &a rhirh tabd8teSthO       M=bW of Pu        -1
           the operator WTr-off       *onr the momtort v r th
           *lgarettes    vhoa plaJer 18 8uooe88f~     in 14~
           rtp Soy    bra& of ol.g&rettea  00 tha three    *PimiW
                                                                         130



&aarable Fred V. Nuldlth, page 6



    *heel*, urd the plarer pa78 o r iover the lolupter
    to operator aaoordl4 to t& tabulbtloa of the
    p&r8   00 the meter, at a pew&y a pl87. t buoh &
    UOh iM 1 8  lXWt    iTO= th, prO~lSiOn8 Of ht.
    7047a fU taX&iOB ~tWLcpo8e8,   1 t&e it. we hW0
    mad0 8 08~ 08 we 0s thaw rohlaea at& It a ox-
    hibltlon, pw    m    *7-Off. 18 thor. raJ ?O&SOa
                     , ?.O. for 8-h    whlbltloat



SeEt ia*tBi    Ii@uer    ease,
all ndtim8      Qf this getam  eharroter
8Wpurpome other tha8 for wlIng,'aadme          gamblIa# do-
tlcer per ma aad p0r of their boinL( tamed for &wbun(l 18
ut lBsentlal to l StWO.SSfdLposeoutIom wlu our rtatater;
hovrvrr, la rler of tin 00lLiu8100,If sot ooafllot I8 tlm
WOrkd       owe8, tbs aafor ~~OCO~LW uould be 60 alioee aad
Orovo.that it bad beea uub for g8ablIng. That    18, that it
we off 0v0r th0 oouator.
           18 709~ lraoll*at bdof rubmltted rlth 70~~ ?e-
q\Ymt, pu   llti 8avoral la8taaoea of oooillot wu      the owe*
sad the vritu    bmr found still otfvrrl horover, a, more thor-
@'@ wamh Of the WthOrltieS bria(l8 US to tiW OO~Chl8~OB
that the aoafllatr   are aor* apparoat tha8 r-1.

            &tiole   619 maker it l feloaf to l%hIbIt for the
olppow of gamln8 aertala type8 OS 8amlng par*pherulU and
mw!88      that rush table, bank, Whmel, ruhlm        O? d8ViW
-1     be loarldored as used for gubg,        If 80-7    us aaythlna
‘* DUO la kt thereoa.         &ttsle  6W p?O+ldOS that ktlole
6v I* intended to Include all g8m8 tilti U *m                lUU-
w     ire maid to be plafrd, dealt, bpt m lsbiblted. Arti-
*t 6a    li8tS 8 a-r       of SpOifiO gama rhlah ua to w la-
8lpbd   la mltloa     to the $mlng   @rqherlulla      l8umrated     ia
bl@l,    619, &tleb      622 provide8 IB part    that  lt -1      k
'*rtloleatto       OVA that an7 game therela rentloBed U* Pb 8%
tilt   O?,&&$Q         without ~OVi~tbOtBObO7         O? OtbU ut I -
lb of V&W -8        &   Or 1086 6&r800a
                                                                                  131


Xonorablo fro4 V. llerldlth,        page 7


            & aUl7818 Of the88 St8tuteS reveal that th0 bg-
lmlatwe    lnton6ed to oorrdema q       loaoelvable        typ of nohlne
vhloh w&s or oould be used for camlag. Reaognlrllpt                 that SO&Y
tm8 of -Ohhe8          right h SV8 l USOfuJ. pucpO88,         the tgiSl.-
turr  provided lI¶Art1018 619, %a~ much table, bank, wheel,
nohins or device mhall be oonmldered as mod for gming, l?
8om7 or SnJthlng or value 18 bet themoo.’                  ~11.1~         too
that wme whfmr          or ganst 0ou.l.d be used 0017 for gmfmg,
the7 provided in Artlolr 6pZ, that, ‘It shall be ruffloieat
      on that    an7 gam artland        (18 artlelor        619, 620 mad
&PI warn played, dealt or lshlbitod vlthout provly that
mono7 or other mtlrlo        of value vaa vollor last t)ureOn.
Ia other vards, the guuor ratloaed          in the statutes vero Mde
ga8lq devloo8 par se 8ad 00 proof of their bolng uaed SOP
guins VaS nowsmarT.          m18 h8t ~OViSlOa ha8 o&used SolB8
aoafumloa regardlng vhet~ a &an 18 lonAaauble VlthOUt pNOf
Of 1tS be-      UBed for -8.          lfothink tb hglslrturo                lntead-
86 t0 eoademn thou dev10.8 Or p-8            trbditi~ly            umod     fO?
p&Q     aad vhfch could      be used for no o th hpurpose, l8pec-
 till7 tho8o gpor rawrated In Artlolo 631, name171 F&ro,
mate, vlngt et un, rough et vofr, roulette, A.B.C., Chwk-
@ luc k x, ia lolldR o ndo .  Article 619 18 more germ&l and ooo-
dUW UU t&k@, banks, VhO818,~MChin88                     or dSdOO8 Of my
Lisd that 847 bowed for gaming. 8laoo the par-                       of this
 ltatu$e (190) TO have oburved thr laveatloa of l naltltude
 of Ooiu operated uohlaer and devlaem~ me5m 8re wed for a0
 otbr? purpon thaw for gamllrg,Other8 ma br uwd for #amlad
b7 l limph taea~oal adjurtuat            OF b7 6’ettlag 00 the 8148,"
 a   Still others -8 lnnoooat reader8 of mr8handlae or emse-
mat.    if0 t~reforr      suggest that ia a proreautloo unde? ArtI-
 et 619 or 630 of tha ye-1 Code for lrhlbltl~                   or kaovi~4
 m=ittLaf     l ychfil.    0s this tJPI  to  rerrla la the PoSSOSSlOP
 ** ar ou un premiwr under the ooatrol of the defeadaat,
 -at poor of 1tS belt@ wed for guty                 be offaredd,